﻿Allow me at the outset to congratulate you, Sir, on your election as President of the General Assembly at its forty-fourth session. You bring to the presidency unique qualities drawn from your distinguished record both as a soldier and as a diplomat. We can rest assured that with your vast experience and professional skill the deliberations of the General Assembly will be guided to a successful conclusion.
I should like also to pay a tribute to His Excellency Mr. Dante M. Caputo, who presided with great distinction over the many meetings of the active and eventful forty-third session of the General Assembly.
To the Secretary-General we extend our deepest appreciation for his great efforts and contributions in the cause of international peace and security and in the promotion of international co-operation. We wish to assure him of our continued support for all his endeavours.
It is a matter of great satisfaction to me and my delegation that we are gathered here at the United Nations this year in a more positive international political environment conducive to strengthening the credibility and relevance of the United Nations. The continuing detente between the two major Powers has helped sustain the trend towards the relaxation of global tensions in many parts of the world. It has led to increased political co-operation between them, particularly in the important area of disarmament, and to their increased willingness to help find solutions to regional conflicts.
These positive trends, which began only a few years ago, have strengthened the fabric of international diplomacy. They have injected a new confidence into the diplomatic process, breathed new hopes and inspired a revitalized faith in the United Nations as a vehicle and catalyst for positive global change. For the first time since the birth of the United Nations we are presented with a unique opportunity to reshape the structure of international relations to conform to the clear desire of mankind for peace, stability, economic growth and prosperity.
Restored faith in the United Nations must be matched by tangible action. To start with, that would necessarily entail our making available to it the financial resources it requires to perform its functions, and our full commitment to live up to our respective obligations to respect, uphold and advance the purposes and principles of the United Nations Charter. It would also require renewing our faith and commitment in advancing the centrality of the United Nations in international affairs vis-à-vis the exclusivist new organizations appearing in the international arena. We must be imbued with the same spirit aid vision that brought forth this world Organization 44 years ago.
While being gratified at the generally positive international political climate prevailing today, I cannot but voice my delegation's serious concern over the state of affairs in the international economic arena. We find that despite the efforts and clamour for change the present structure of international economic relations remains outworn, outmoded and ill-suited to the demands of the times. Instead of revamping the inequitable economic system, we now see a trend towards a world even more divided between the haves of the North and the have-nots of the South.
The inequitable and unjust pattern of international economic relations cannot continue much longer without adverse consequences for both the developed aid the developing countries. This matter must be urgently addressed. The United Nations is best placed to be a catalyst in the promotion of a global dialogue in the interest of ensuring a more stable, equitable and fair economic system. Let us find, during the proceedings at the forty-fourth session of the United Nations General Assembly, the still missing collective political will that will move us forward towards attainment of the common good.
Allow me at this point to make a brief and general survey of the global situation and to touch on some of the more pressing political, economic and social issues confronting the international community that are of concern to all of us.
On the international political landscape, I regret to say that despite the ongoing detente between the two super-Powers there remain many areas of unresolved conflict and confrontation in the world. These must be addressed effectively in our quest for a more stable world.
In the Middle East, the new beginnings of peace that were initiated through the historic decisions of the Palestine National Council last November, as well as those initiated by President Arafat during the last session of the General Assembly, have been dashed by the continuing stubbornness of the Israelis. Israel persists in its clear violations of the Geneva Convention Relative to the Protection of Civilian Persons in Time of War despite the resolutions of the General Assembly and the Security Council.
The heroic intifadah of the brave Palestinian people is a demonstration of their unshakable faith and their determination to struggle for self-determination, independence and nationhood. They have gained the sympathy and support of virtually the entire international community. This is shown by the increased international recognition of the State of Palestine. It has also led to increased contacts with an ever wider circle of States, in particular the United States.
The election plan proposed by Israel for the occupied Arab territories does not address the fundamental questions regarding the right of the Palestinians to exercise their self-determination. An occupying Power known mostly for its repressive policies cannot expect to win the support of these it is oppressing to legitimise this very oppression through the so-called elections.
My Government continues to believe that a durable, just and comprehensive settlement of the Palestinian issue can only be achieved through the convening of the International Peace Conference on the Middle East under the auspices of the United Nations, on the basis of Security Council resolutions 242 (1967) and 338 (1973). In calling on all members of the international community to support the efforts towards the early convening of that Conference my Government would give a special responsibility and leadership role on this question to the permanent members of the Security Council.
The other important issue in the Middle East is that of Lebanon. We are encouraged that, after years of armed conflict aid the heavy toll of death and destruction, Lebanon appears to be set on the path towards a new beginning, with the cease-fire in place and the resumption of political dialogue between the -parties involved. The Arab League and its Tripartite Committee must be given due credit for the welcome turn of events in Lebanon. Their efforts must continue to receive our support and encouragement so that the recent progress in Lebanon could be built upon to achieve durable peace and unity for the country.
There must also be respect for the sovereignty, independence, and territorial integrity of Lebanon, and Israel must withdraw from its so-called security zone in southern Lebanon and stop its acts of aggression against its neighbour, in compliance with Security Council resolutions.
It is a matter of great satisfaction to us all that we shall soon be welcoming to our community of nations a new member, Namibia, which, following the elections to be held soon, will attain its independence after long and bitter years of struggle. Malaysia is privileged to be contributing troops to the United Nations Transition Assistance Group and to have presided over the Security Council during its adoption of resolution 629 (1989), which, inter alia, set the date of 1 April 1989 for the implementation of the Namibia settlement plan.
The road to Namibian independence has not been an easy one, and problems remain that require the continued attention and vigilance of the international community, particularly of the Security Council. The international community must continue to provide the Secretary-General with the support he needs to ensure the full and effective implementation of Security Council resolution 435 (1978), despite the difficult circumstances. South African manoeuvres against Namibian political parties, particularly the South West Africa People's Organization, must cease. Conditions conducive to free and fair elections and to ensuring the safety and security of all Namibians must be established in Namibia.
While we are happy at the prospect of Namibia's independence, we must express our abhorrence of the continued existence of apartheid in South Africa. My Government has stated time and again that apartheid cannot be reformed. It must be totally eliminated. Apartheid is the most blatant and criminal form of racial oppression and discrimination to be found anywhere today, aid the Pretoria regime must continue to be shunned and isolated by the international community. Mandatory sanctions, including a  effective oil embargo, must continue to be imposed. Pressure should continue to be applied on South Africa to bring about a truly democratic political system based on the principles of self-determination, majority rule, and universal suffrage.
Despite the conclusion of the Geneva Agreements in April 1988, Afghanistan is still embroiled in a bloody conflict that is now in its ninth year, with no prospects for peace in sight. An unpopular and unrepresentative regime that was installed by force of foreign arms continues to cling to power in Kabul. That regime should realize that peace and tranquillity in Afghanistan can only return through the process of dialogue aid the assumption of power by a popular, broad-based Government.
On the Iran-Iraq situation, Malaysia is gratified that the cease-fire has kept the precarious peace and spared precious lives over the past year. However, we share the universal concern at the lack of progress towards the full implementation of Security Council resolution 598 (1987), despite the best efforts of the United Nations Secretary-General. As a fraternal Islamic nation, we hope and pray that peace and tranquillity will be restored in the bilateral relations of those two Islamic nations, lb that end, we urge the two sides to continue their dialogue under the auspices of the Secretary-General, so that an early aid mutually satisfactory settlements can be realized.
The situation in Cambodia remains a matter of international concern and deserves the full consideration of the General Assembly. As a neighbouring State, Malaysia is disappointed that a comprehensive political settlement, which is the only way to bring about a durable peace in Cambodia, has not been achieved. The principal components of a comprehensive political settlement have been clearly spelled out by the General Assembly. The total withdrawal of all foreign forces should be an integral part of a comprehensive political settlement. The announcement by Viet Nam of its withdrawal from Cambodia cannot be regarded as credible unless it has been verified and supervised by an effective international control mechanism. It remains Malaysia's conviction that only the United Nations can provide the necessary expertise, authority, and resources to ensure the deployment of an impartial and effective international control mechanism within the framework of a comprehensive political settlement in Cambodia.
The sad state of affairs in Cambodia, resulting from foreign intervention and occupation, has unfortunately remained, it will become even worse if a solution is not found soon and if the parties concerned remain inflexible.
It is most essential that there be a quadripartite interim Government under the leadership of Samdech Norodom Sihanouk in Cambodia, pending the holding of internationally supervised free and fair elections. All sides must be willing to compromise. The efforts that were undertaken at the Paris International Conference must be followed up despite the impasse. The international community cannot accept an intensification of conflict, another blood-letting, or the prospect of renewed tragedy and horror. The international community, taking up where it left off in Paris, will not only need to urge the Cambodian factions to agree to an interim sharing of power, but may have to undertake collective initiatives to allow for such a necessary development.
It is imperative for the General Assembly to continue to press for a comprehensive political settlement. The efforts of the members of the Association of South-East Asian Nations and others during the session are directed towards that objective. There must be effective guarantees to Cambodia's independence, sovereignty, territorial integrity, and neutral and non-aligned status.
In the Korean peninsula, the desire for peaceful reunification enjoys the support of the peoples of the two Korean entities. There have been modalities proposed by both sides for such unification, and the discussions between them should contribute to the strengthening of peace and security in the peninsula and to the attainment of the final goals. Malaysia also pays close attention to any interest in membership in organizations, on the principle of universality.
The unsettled situation in Central America also demands the international community's attention. Malaysia welcomes the initiatives of the five Central American Presidents, including the latest, the Tela Declaration, and the joint plan adopted in Honduras in August this year. It is out hope that all parties and countries concerned will give their close and full co-operation in the implementation of those vital decisions.
Antarctica presents the international community with a welcome opportunity to accomplish multilateral co-operation of a truly universal character in pursuit of the common good of all mankind. We continue to believe that, on the basis of dialogue and cleat appreciation of the collective responsibility for the protection and preservation of this pristine continent, we can arrive at an understanding which can meet the interests of all parties.
It must therefore be a matter of disappointment for all of us that we have not fully used the opportunities during the last seven years to advance our common cause despite the categorical and repeated affirmation by those that are not parties to the Treaty of their commitment to take into account all aspects pertaining to all areas covered by the treaty system.
In our view, this global common, because of its unique characteristics and its significant impact on the world climate and ecosystem, must be accorded every protection against the harmful effects of man's activities, especially the exploitation of its resources. In this connection the banning of prospecting and mining and the regulation of other activities related to the exploration and uses of Antarctica are key elements in the development of an international protection regime for Antarctica, that would make this last frontier a world wilderness preserve.
On the issue of disarmament, obviously the signing of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - the INF Treaty - between the United States and the Soviet Union was an important breakthrough. It provided for the elimination of an entire class of nuclear missiles from the arsenals of the two super-Powers for the first time in history. In hailing this outstanding achievement Malaysia urges the two super-Powers to press ahead with their negotiations for a 50 per cent reduction of their strategic nuclear weapons so as to pave the way for the ultimate elimination of the nuclear threat.
Unfortunately, this more positive phase in super-Power relations has not contributed much to the multilateral disarmament process. Indeed, except for some progress in the negotiations on a chemical weapons convention at the Conference on Disarmament in Geneva, there has been very little progress on other issues on its agenda. We would urge the parties concerned fully to exploit the potential of multilateral negotiations, particularly the Conference on Disarmament, in order to expedite the realization of a global comprehensive programme of disarmament.
Malaysia believes that comprehensive nuclear disarmament can be realized only if there is agreement on a comprehensive test ban. We therefore hold the view that a nuclear test-ban treaty is an indispensable step towards nuclear disarmament. At the same time, such a treaty would help preserve the relevance and validity of the Man-Proliferation Treaty. In the absence of progress in the negotiations cm a comprehensive test ban, Malaysia supports the initiative of the group of six non-aligned countries towards the convening of a conference to transform the 1963 partial test-ban Treaty into a comprehensive test-ban treaty.
My Government also believes that on the priority issue of providing "negative security assurances" to non-nuclear-weapon States, pending the total elimination of nuclear weapons, there should be legally binding undertakings by the nuclear-weapon States not to use or threaten to use nuclear weapons against non-nuclear-weapon States.
Malaysia is deeply concerned at the increasing use of chemical weapons in regional conflicts. We are, however, encouraged by the tangible progress made in the negotiations in the Conference on Disarmament in preparing a comprehensive chemical weapons convention. We detest the use of such weapons and therefore welcome the reaffirmation of the validity of the 1925 Geneva Protocol on chemical weapons by the Paris Conference on chemical weapons held in January this year. Malaysia welcomes the proposal made recently by President George Bush of the United States pertaining to the destruction of chemical-weapon stocks. We are equally happy over the favourable response of the Foreign Minister of the Soviet Union to the proposal. There is a clear prospect to go further, and these steps would need to be taken by both the United States and the Union of Soviet Socialist Republics to banish forever the use of such inhumane weapons of mass destruction.
The other disarmament issues, my Government believes that given the rapid advances in space technology and the increasing threat of the misuse of outer space, there is an urgent need for a comprehensive regime regulating the use of outer space by the international community. It also believes that great efforts should be made at both the international and the regional levels for a limitation and regulation of the conventional arms race, including those at sea. Malaysia continues to support the creation of zones of peace and nuclear-weapon-free zones in various parts of the world and remains committed to the establishment of a zone of peace, freedom and neutrality in South-East Asia.
The international economic front, very few encouraging steps have been taken to achieve the stated goals of multilateralism, interdependence and mutual co-operation. Unfortunately, at a time when the world is on the threshold of a new century - which is indeed the dawn of a new millennium - inequities and injustices still remain in international economic relations. The aspirations of millions in the developing countries for better living standards and a more decent way of life remain unfulfilled. The depressed economic conditions arising from, inter alia, low growth rates, external indebtedness and deteriorating terms of trade in many developing countries, coupled with serious social stagnation, will only lead to a political upheaval to the detriment of their societies and peoples, and in some instances threaten the survival of nations.
It should be noted that the struggle of the developing countries to find a better place in the international economic arena has become much more difficult and painful in the face of certain trends in the developed world. The developing countries cannot and should not be marginalized in any new economic environment brought about by the new situation. They must be allowed to benefit from emerging developments such as the process of integration of the industrialized economies of Western Europe into a single market within the European Economic Community. The large industrialized nations, which strike trade and financial deals among themselves, must ensure that they do not place an extra burden upon others to compete for market access and financial resources. The decisions they make must also take into consideration the interests of others, particularly among the developing countries.
It is in the context of finding ways and means to ensure the harmonization of the interests of all that the United Nations should be given the appropriate role as a forum and organization for facilitating the resolution of various international economic and social problems.
The United Nations can be a useful forum for addressing the various issues, including money, finance, debt, trade and development, with a view to bringing about a fair and equitable trading environment, harnessing the full development potentials of the world and encouraging economic growth and social progress world-wide. Malaysia attaches great importance to the principles of an open international trading system aid increased trade liberalization, which will be meaningless if trends towards unilateralism and protectionism are encouraged.
Malaysia is heartened that serious efforts have been undertaken at the United Nations to examine the question of the revitalization of economic growth and development of the developing countries, and to deliberate upon the question of an international development strategy. The developing countries have very high expectations of these two important events. Malaysia intends to participate actively during the deliberations and we call for commitment on the part of countries at the highest level.
In this age of industrialization and high technology, the environment becomes a matter of concern to everyone. It must be emphasized that the maintenance of a safe environment Is not the sole prerogative of those living in the developed countries. Regrettably, there are many self-appointed guardians of the world's environment, in the developed countries, who think that they can make the world a much safer place to live in if trees were not cut down in the tropical rain forests or if people in the developing countries were to shun modern industrial activities and amenities aid simply carry on with their traditional ways of life. In their enthusiasm to criticize others, they tend to downplay the problems of acid rain in their own countries, the pollution of their rivers and lakes, and the devastation of temperate forests resulting from decades of logging and clearing for urban expansion.
Malaysia believes that on an important question such as the environment, again there should be shared responsibility. Constraints cannot be imposed on the development process in the developing countries because of fear of degradation of the environment. Just as the developed countries are trying to cope with their own environmental problems, the developing countries are conscious of the need to maintain and preserve their own environment while coping with, inter alia, poverty, hunger, social depression and, in many cases, recurrent natural disasters., It would be most unfair if the people of the developing countries were required to stifle their own creativity and development because of mistakes made earlier in the developed countries. Malaysia believes that the United Nations could be a very useful forum in bringing about a clearer understanding of the world's environmental problems. Work in the United Nations system should be encouraged in this regard.
More than a decade ago the Malaysian Government declared that drug abuse and illicit trafficking were not just a social problem. More important, to us they are issues of national security. We continue to regard them as such. We are happy that many others now share our perception. We call upon all countries to address the drug problem seriously, not only within their own borders, but also to enter into concerted and determined efforts to work towards an effective international response to the problem by every means possible.
The time has come for the international community to address the question related to the serious problems and limitations of national Governments in dealing effectively with assaults by the drug empire. The United Nations, with its enhanced credibility and authority, should be able to be the central authority for determining the necessary international response in such areas as law enforcement and interdiction. My Government would support efforts to consider collectively an international authority for the United Nations that would, at the request of nations under challenge, be able to take the necessary steps.
Another matter of pressing concern relates to the global refugee problem, which is further complicated by its interrelationship with political, economic, social and ideological issues. Fortunately, there have been positive developments recently. The international Conference on Central American Refugees held in Guatemala City in May this year marked an important step in identifying new solutions to the problem of refugees, returnees and displaced persons in the region. Similarly, the international Conference on Indo-Chinese Refugees held in Geneva in June this year forged a new international consensus on the problem of these refugees, particularly those from Viet Nam and Laos. The unanimous adoption of a comprehensive plan of action by the Conference in Geneva demonstrated the collective will of the participants to find a lasting solution to this long-standing problem. It is our hope that the Governments concerned will be able to translate the various commitments achieved at the Conference into reality as soon as possible.
Malaysia is also concerned at the exodus of people from Bulgaria into Turkey and would urge the Governments of those two neighbouring countries to enter into meaningful negotiations with a view to reaching an early and amicable solution to this humanitarian problem.
The General Assembly has a full agenda before it at this session. There is a whole array of issues of serious concern to the international community. Many of the issues are not new to us, having been dealt with in this body over the years.
It is my hope that at this forty-fourth session the General Assembly will be able to achieve consensus on many of these issues. It is also my hope that resolutions will not just remain resolutions to be ritually debated aid adopted year in and year out, without contributing to any tangible improvement of the human condition. Let us strive together to galvanize international action towards greater and more fruitful global co-operation. To this end my delegation pledges its fullest co-operation with you, Mr. President, aid with other national delegations in ensuring a successful and productive outcome of our deliberations.
